IN THE UNITED STATES COURT OF APPEALS
                              FOR THE FIFTH CIRCUIT



                                     No. 99-50672
                                   Summary Calendar



                             UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                         versus

                                   RAYMOND FONSECA,

                                                           Defendant-Appellant.

                              --------------------
                 Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. SA-98-CR-97-ALL
                              --------------------
                                 August 21, 2000

Before JOLLY, SMITH, and DUHÉ, Circuit Judges.

PER CURIAM:1

       Raymond Fonseca challenges the district court’s imposition of

a sentencing enhancement under U.S.S.G. § 2K2.1(b)(5). He contends

that       the   Government    was   required     to   show     that   the   firearm

facilitated or potentially facilitated his other felonious conduct

in   order       to   meet   the   “in   connection    with”    requirement    of   §

2K2.1(b)(5). The Government was required to show only that the gun

“was readily available to him” in the course of the other felony

and that the weapon could have been used or possessed in connection

with the other felony offense.             United States v. Condren, 18 F.3d

       1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
1190, 1199-1200 (5th Cir. 1994); United States v. Armstead, 114

F.3d 504, 511 (5th Cir. 1997).   We have reviewed the record and

conclude that the court did not err in applying § 2K2.1(b)(5).

Fonseca’s sentence is therefore AFFIRMED.